Judgment unanimously affirmed. Memorandum: An issue concerning the interpretation or application of a criminal statute or a challenge to the legal sufficiency of the factual allegations of an indictment does not survive a defendant’s plea of guilty (see, People v Levin, 57 NY2d 1008, 1009, rearg denied 58 NY2d 824; People v Thomas, 53 NY2d 338, 340, 343-345). A guilty plea also forecloses any challenge to the legal sufficiency of the evidence before the Grand Jury (see, People v Simms, 269 AD2d 788; People v Buthy, 85 AD2d 890). Defendant’s contention that the evidence before the Grand Jury was legally insufficient to establish larceny by extortion therefore is not properly before us (see, Penal Law § 155.40 [2]; § 155.05 [2] [e]). The sentence is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Grand Larceny, 4th Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner and Kehoe, JJ.